Re, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation between counsel for the respective parties, which reads as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1) That the merchandise described on the invoices accompanying the entries covered by the above consolidated protests as milled asbestos, which was assessed with duty at .25 cents per pound or at .2 cents per pound, under paragraph 1501(c) of the Tariff Act of 1930, as modified, as other articles, in part of asbestos, containing hydraulic cement and other material, in fact consists of milled asbestos fibers composed of 92.1% asbestos fibers, 5.3% binder, and 2.6% mineral oil, which at the time of entry thereof had been the subject of an established and uniform practice of classification as asbestos fibers containing not over 15% of foreign matter, free of duty under paragraph 1616 of the Tariff Act of 1930;
2) It is claimed that said merchandise, because of the established and uniform practice of classification, is properly free of duty under said paragraph 1616;
3) That the said consolidated protests may be submitted on this stipulation, the same being limited to the merchandise as aforesaid.
This stipulated statement of the facts is sufficient to remove the subject merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiff, to be that of asbestos fibers containing not over 15 percent of foreign matter, and therefore free of duty under paragraph 1616 of the Tariff Act of 1930.
To the extent indicated, the protests are sustained and judgment will be rendered accordingly.